 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 197 
In the House of Representatives, U. S.,

April 12, 2011
 
RESOLUTION 
Electing Members to the Joint Committee on Printing and the Joint Committee of Congress on the Library. 
 
 
1.Election of Members to Joint Committee on Printing and Joint Committee of Congress on the Library 
(a)Joint Committee on PrintingThe following Members are hereby elected to the Joint Committee on Printing, to serve with the chair of the Committee on House Administration: 
(1)Mr. Harper. 
(2)Mr. Schock. 
(3)Mr. Brady of Pennsylvania. 
(4)Mr. Gonzalez. 
(b)Joint Committee of Congress on the LibraryThe following Members are hereby elected to the Joint Committee of Congress on the Library, to serve with the chair of the Committee on House Administration and the chair of the Subcommittee on the Legislative Branch of the Committee on Appropriations: 
(1)Mr. Harper. 
(2)Mr. Brady of Pennsylvania. 
(3)Ms. Zoe Lofgren of California. 
 
Karen L. Haas,Clerk.
